Exhibit 10.2

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

COLLABORATION AGREEMENT

This Agreement is entered into as of July 2, 2008 by and between:

SEATTLE GENETICS, INC., a Delaware corporation, having its principal place of
business at 21823 30th Drive S.E., Bothell, Washington 98021

(hereinafter referred to as “SGI”)

and

DAIICHI SANKYO CO., LTD., a corporation organized under the laws of Japan,
having its place of business at 1-2-58, Hiromachi, Shinagawa-ku,

Tokyo, Japan, 140-8710

(hereinafter referred to as “Licensee”).

WITNESSETH

WHEREAS, SGI owns or Controls (as defined below) intellectual property rights
relating to certain technology useful for linking certain proprietary cytotoxins
to other molecules, such as antibodies capable of directing such cytotoxins to
specific tissues and/or cells;

WHEREAS, Licensee owns or Controls (as defined below) intellectual property
rights relating to antibodies to the Designated Antigen (as defined below), and
is currently conducting research and development programs to incorporate such
antibodies into pharmaceutical compounds that may have activity in certain
disease-related pathways, and to develop antibodies that bind to the Designated
Antigen;

WHEREAS, Licensee wishes to acquire from SGI an exclusive worldwide license
under SGI patent rights and know-how related to SGI’s proprietary cytotoxin and
linker technology for use in conjunction with Licensee’s development,
commercialization, manufacture, marketing and sale of Licensee’s antibodies that
bind to the Designated Antigen; and

WHEREAS, SGI wishes to grant to Licensee an exclusive worldwide license to SGI’s
cytotoxin and linker technology for use in conjunction with Licensee’s
development, commercialization, manufacture, marketing and sale of Licensed
Products (as defined below);

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, the Parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1 - DEFINITIONS AND INTERPRETATION

1.1 Definitions: For the purposes of this Agreement the following words and
phrases shall have the following meanings:

1.1.1 “AAA” has the meaning set forth in Section 19.3.4.



--------------------------------------------------------------------------------

1.1.2 “ADC” or “Antibody-Drug Conjugate” means an Antibody that is linked to a
cytotoxin or cytostatic compound and that contains, uses or is made using Drug
Conjugation Technology.

1.1.3 “ADC Access Fee” has the meaning set forth in Section 6.1.1.

1.1.4 “ADC Data” has the meaning set forth in Section 2.6.

1.1.5 “Affiliate” of a Party means any corporation or other business entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with a Party. As used herein, the term
“control” means the direct or indirect ownership of [***] or more of the stock
having the right to vote for directors thereof or the ability to otherwise
control the management thereof.

1.1.6 “Agreement” means this agreement, all amendments and supplements to this
Agreement and all schedules to this Agreement, including the following:

Schedule A - Research Plan.

Schedule B - SGI Patents.

Schedule C - SGI In-Licenses.

1.1.7 “Antibody” or “Antibodies” means any antibody, or fragment thereof, that
has a unique amino acid sequence and that selectively binds to the Designated
Antigen.

1.1.8 “Breaching Party” has the meaning set forth in Section 13.3.

1.1.9 “Calendar Quarter” means any of the three-month periods beginning on
January 1, April 1, July 1 or October 1 of any year.

1.1.10 “Change in Control” has the meaning set forth in Article 16.

1.1.11 “Claims” has the meaning set forth in Section 14.1.1.

1.1.12 “Confidential Information” has the meaning set forth in Section 8.1.

1.1.13 “Control” means, with respect to any information or intellectual property
right, possession by a Party of the ability to grant the right to access or use,
or to grant a license or a sublicense to, such information or intellectual
property right as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party.

1.1.14 “Cost of Goods” shall mean with respect to Drug Conjugation Materials
supplied to Licensee (a) [***]; and (b) [***].

1.1.15 “Designated Antigen” means the human DR5 antigen, encoded by the gene
designated Gene ID: [***], [***] of the [***], and naturally occurring
post-translational modifications thereof.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-2-



--------------------------------------------------------------------------------

1.1.16 “Drug Conjugation Materials” means (a) the compounds [***] and [***] and
[***] thereof, (b) compounds that are useful in attaching such compounds to
[***] and (c) any related raw materials and reagents SGI provides to Licensee
pursuant to the Research Program, in each case to the extent included in or
covered by the SGI Technology. Drug Conjugation Materials shall also include
Improvements to Drug Conjugation Materials and any additional [***] compounds
that are included in New Technologies and that the Parties agree to include
under this Agreement pursuant to Section 3.3.2.

1.1.17 “Drug Conjugation Technology” means (a) [***] compounds such as [***] and
[***] and certain [***] and [***] thereof, and methods of making and using such
[***] compounds (b) compositions and methods useful for attaching the foregoing
[***] compounds to [***] and (c) any related assays and methods SGI provides to
Licensee pursuant to the Research Program.

1.1.18 “Effective Date” means the date set forth in the first line of this
Agreement.

1.1.19 “Events of Force Majeure” has the meaning set forth in Article 15.

1.1.20 “Exclusive License” has the meaning set forth in Section 3.1.

1.1.21 “Exclusive License Renewal Fee” has the meaning set forth in Section 6.2.

1.1.22 “Existing Third Party Royalties” has the meaning set forth in
Section 6.4.1.

1.1.23 “FD&C Act” means the federal Food, Drug & Cosmetic Act, as amended.

1.1.24 “FDA” means the United States Food and Drug Administration, and any
successor agency thereto.

1.1.25 “Field” means monoclonal antibody targeting applications for the
treatment and diagnosis of conditions and diseases in humans and animals.

1.1.26 “First Commercial Sale” means, in each country of the Territory, the
first commercial sale of a Licensed Product by Licensee, its Affiliates or
Sublicensees to a Third Party following, if required by law, Regulatory Approval
and, when Regulatory Approval is not required by law, the first commercial sale
in that country, in each case for use or consumption of such Licensed Product in
such country by the general public.

1.1.27 “Fiscal Year” means any twelve-month period beginning on April 1st and
ending on March 31st of succeeding year.

1.1.28 “FTE Fees” has the meaning set forth in Section 6.1.2.

1.1.29 “GAAP” means generally accepted accounting principles in the United
States.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-3-



--------------------------------------------------------------------------------

1.1.30 “Generic Product” means, on a country-by-country basis, an ADC using or
incorporating SGI Technology that binds selectively to the Designated Antigen:
(i) the manufacture, use or sale of which [***] in such country (provided that
an enforcement action is not currently proceeding pursuant to Section 9.3 based
on such ADC); and (ii) [***].

1.1.31 “Good Laboratory Practices” means the then current standards for
laboratory activities for pharmaceuticals, as set forth in the FD&C Act and
applicable regulations and guidances promulgated thereunder, including without
limitation the Code of Federal Regulations, as amended from time to time.

1.1.32 “Improvements” means all patentable or non-patentable inventions,
discoveries or other know-how developed and Controlled by either Party after the
Effective Date that utilize, incorporate, derive directly from, directly relate
to, are made using or are based directly on the SGI Technology; provided that
Improvements shall not include any of the foregoing developed by SGI that,
within a reasonable time period after such inventions, discoveries or know-how
are made or identified, [***].

1.1.33 “IND” means (a) an Investigational New Drug Application filed with the
FDA or its equivalent in any country outside the United States where a
regulatory filing is required or obtained to conduct a clinical trial; or
(b) with respect to any country where a regulatory filing is not required or
obtained to conduct a clinical trial, the first enrollment of a patient in the
first trial involving the first use of a Licensed Product in humans.

1.1.34 “Indemnitee” has the meaning set forth in Section 14.2.

1.1.35 “Indemnitor” has the meaning set forth in Section 14.2.

1.1.36 “Initiation” means, with respect to a human clinical trial, the dosing of
the first patient with a Licensed Product pursuant to the clinical protocol for
the specified clinical trial.

1.1.37 “Joint Patents” has the meaning set forth in Section 9.2.2.

1.1.38 “Liabilities” has the meaning set forth in Section 14.1.1.

1.1.39 “Licensed Product” means any and all products utilizing or incorporating
an ADC: (a) the manufacture, use, sale, offer for sale, export or import of
which [***]; or (b) [***].

1.1.40 “Licensee ADC Know-How” means all technical information, processes,
formulae, data, inventions, methods, chemical compounds, biological or physical
materials, know-how and trade secrets, other than Improvements, that are
Controlled by Licensee, in each case that are not in the public domain and are
developed by Licensee using SGI Technology that are necessary for identifying,
developing, making, using or selling ADCs.

1.1.41 “Licensee ADC Patents” means all patent applications and patents that are
Controlled by Licensee claiming inventions (other than Improvements) that are
necessary for identifying, developing, making, using or selling ADCs made using
SGI Technology.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-4-



--------------------------------------------------------------------------------

1.1.42 “Licensee Know-How” means all technical information, processes, formulae,
data, inventions, methods, chemical compounds, biological or physical materials,
know-how and trade secrets, in each case that are not in the public domain, that
relate to (a) [***], or (b) [***].

1.1.43 “Licensee Patents” means all patent applications and patents Controlled
by Licensee that claim (a) [***], or (b) [***].

1.1.44 “Net Sales” means, as to each calendar quarter, the gross invoiced sales
prices charged for all Licensed Products sold by or for Licensee, its Affiliates
and Sublicensees to independent Third Parties during such quarter, [***]:

(a) [***];

(b) [***];

(c) [***]; and

(d) [***].

All of the foregoing deductions from the gross invoiced sales prices of Licensed
Products shall be determined in accordance with GAAP. In the event that
Licensee, its Affiliates or Sublicensees make any adjustments to [***] after the
associated Net Sales have been reported pursuant to this Agreement, the
adjustments shall be reported and reconciled in the next report and payment of
any royalties due.

1.1.45 “[***]” means any [***] that either: (a) [***] or (b) [***] (x) [***]
existing as of the Effective Date, or (y) [***]. [***] shall include without
limitation [***] compounds, other than those included in the Drug Conjugation
Materials as of the Effective Date, that SGI Controls during the Research
Program Term.

1.1.46 “Notice of Dispute” has the meaning set forth in Section 19.3.1.

1.1.47 “Parties” means SGI and Licensee, and “Party” means either of them.

1.1.48 “Phase I Clinical Trial” means a human clinical trial, the principal
purpose of which is a preliminary determination of safety in healthy individuals
or patients.

1.1.49 “Phase II Clinical Trial” means a controlled dose clinical trial
prospectively designed to evaluate the efficacy and safety of a candidate drug
in the targeted patient population and to define the optimal dosing regimen.

1.1.50 “Phase III Clinical Trial” means a controlled, and usually multi-center,
clinical trial, involving patients with the disease or condition of interest to
obtain sufficient efficacy and safety data to support Regulatory Approval of a
candidate drug.

1.1.51 “Program Inventions” has the meaning set forth in Section 9.1.1.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-5-



--------------------------------------------------------------------------------

1.1.52 “Program Licensee Patents” has the meaning set forth in Section 9.3.3.

1.1.53 “Publication” has the meaning set forth in Section 8.5.

1.1.54 “Regulatory Approval” means final regulatory approval (including, where
applicable, pricing approval in the event that actual sales do not take place
before such approval) required to market a Licensed Product for a disease or
condition in accordance with the applicable laws and regulations of a given
country. In the United States, its territories and possessions, Regulatory
Approval means approval of a New Drug Application (“NDA”), Biologics License
Application (“BLA”) or an equivalent by the FDA.

1.1.55 “Reports” has the meaning set forth in Section 7.1.1.

1.1.56 “Research Fees” has the meaning set forth in Section 6.1.2.

1.1.57 “Research Fees Report” has the meaning set forth in Section 6.1.2.

1.1.58 “Research Plan” means the plan for the Research Program agreed upon by
the Parties and attached hereto as Schedule A.

1.1.59 “Research Program” means the research program conducted pursuant to
Article 2 and the Research Plan.

1.1.60 “Research Program Term” means the term of the Research Program set forth
in Section 2.2.

1.1.61 “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, until the later to occur of: (a) [***]; or (b) [***].

1.1.62 “SGI In-Licenses” means the following agreements between SGI and the
indicated Third Parties: (a) the License Agreement between [***] (“[***]”) and
SGI dated [***], as amended (the “[***]”); (b) the License Agreement between
[***] (“[***]”) and SGI dated [***], as amended (the “[***]”); and (c) any other
license agreement between SGI and a Third Party covering [***] under which
Licensee is granted a sublicense under this Agreement as provided in Section
3.3.2.

1.1.63 “SGI Know-How” means any and all technical information, processes,
formulae, data, inventions, methods, chemical compounds, biological or physical
materials, know-how and trade secrets, in each case that are not in the public
domain, that relate to or are useful to practice the Drug Conjugation Technology
and that have been, or hereafter are during the Research Program Term,
Controlled by SGI. SGI Know-How shall include Improvements Controlled by SGI but
shall exclude New Technologies unless included pursuant to Section 3.3.2.

1.1.64 “SGI Patents” means:

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-6-



--------------------------------------------------------------------------------

(a) any existing patents and patent applications listed in Schedule B to this
Agreement, which shall be amended from time to time to reflect any other patents
and patent applications;

(b) any patents and patent applications covering Improvements and, solely to the
extent the parties so agree pursuant to Section 3.3.2, New Technologies, in each
case that are Controlled by SGI;

(c) any future patents issued from any patent applications referred to above and
any future patents issued from any continuation, continuation-in part (to the
extent Controlled by SGI), or divisional of any of the foregoing patent
applications or any patent applications from which the foregoing patents issued,
in each case to the extent Controlled by SGI; and

(d) any reissues, reexaminations, confirmations, renewals, registrations,
substitutions, extensions, or counterparts of any of the foregoing, in each case
to the extent Controlled by SGI.

For clarification, SGI’s interest in any Joint Patents shall not be considered
SGI Patents.

1.1.65 “SGI Technology” means the SGI Patents and the SGI Know-How.

1.1.66 “Sublicensee” means any person or entity that is granted a sublicense
under the SGI Technology by Licensee or its Affiliates in accordance with the
terms of this Agreement.

1.1.67 “Supply Fees” has the meaning set forth in Section 6.1.2.

1.1.68 “Term” has the meaning set forth in Article 13.

1.1.69 “Territory” means all countries in the world.

1.1.70 “Third Party” means any person or entity other than Licensee, SGI and
their respective Affiliates.

1.1.71 “Valid Patent Claim” means an unexpired claim of an issued patent which
has not been found to be unpatentable, invalid or unenforceable by an unreversed
and unappealable decision of a court or other authority in the subject country.

1.2 Certain Rules of Interpretation in this Agreement and the Schedules.

1.2.1 Unless otherwise specified, all references to monetary amounts are to
United States of America currency (U.S. Dollars);

1.2.2 The preamble to this Agreement and the descriptive headings of Articles
and Sections are inserted solely for convenience of reference and are not
intended as complete or accurate descriptions of the content of this Agreement
or of such Articles or Sections;

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-7-



--------------------------------------------------------------------------------

1.2.3 The use of words in the singular or plural, or with a particular gender,
shall not limit the scope or exclude the application of any provision of this
Agreement to such person or persons or circumstances as the context otherwise
permits;

1.2.4 The words “include” and “including” have the inclusive meaning frequently
identified with the phrases “without limitation” and “but not limited to”;

1.2.5 Unless otherwise specified, time periods within or following which any
payment is to be made or act is to be done shall be calculated by excluding the
day on which the period commences and including the day on which the period ends
and by extending the period to the next business day following if the last day
of the period is not a business day in the jurisdiction of the Party to make
such payment or do such act; and

1.2.6 Whenever any payment is to be made or action to be taken under this
Agreement is required to be made or taken on a day other than a business day,
such payment shall be made or action taken on the next business day following
such day to make such payment or do such act.

ARTICLE 2 - RESEARCH PROGRAM

2.1 Objective and Conduct of the Research Program. Licensee intends to conduct a
Research Program, with SGI’s support, to evaluate ADCs for research, development
and commercialization under this Agreement. Licensee acknowledges that, in
addition to the licenses to the SGI Patents granted hereunder, the SGI Know-How
transferred to Licensee during the Research Program contains valuable
information that is critical to Licensee’s development of ADCs hereunder. All
research work performed by Licensee and SGI hereunder shall be performed in a
good scientific manner and in compliance with all applicable laws.

2.2 Term of the Research Program. The term of the Research Program shall
initially be for a period of two (2) years after the Effective Date (the
“Research Program Term”), unless terminated earlier in accordance with Article
13. Licensee shall have a one-time right to extend the Research Program Term for
an additional year by providing written notice to SGI not less than [***] prior
to the expiration of the initial Research Program Term. SGI shall submit, within
[***] from the expiration of the Research Program Term (in the case that the
Research Program Term is extended by Licensee as set forth above, within [***]
from the expiration of such extended term), a written report to Licensee which
describes the research activities conducted by SGI during such Research Program
Term.

2.3 Delivery of Drug Conjugation Materials. In support of the Research Program,
during the Research Program Term, SGI will (a) deliver Drug Conjugation
Materials to Licensee in accordance with the Research Plan; and (b) at
Licensee’s request, provide Licensee with the [***] provided to the Licensee to
enable [***]. All Drug Conjugation Materials and other information provided by
SGI to Licensee hereunder will be deemed Confidential Information of SGI
pursuant to Article 8.

2.4 SGI Preparation of ADCs. SGI will use reasonable commercial efforts to
prepare ADCs using Antibodies supplied by Licensee to SGI which shall meet and
satisfy

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-8-



--------------------------------------------------------------------------------

specifications mutually agreed upon by SGI and Licensee, and shall deliver the
resulting ADCs to Licensee in accordance with the Research Plan.

2.5 Payment. Licensee shall pay SGI the amounts set forth in Section 6.1.2 for
any research efforts or other assistance provided by SGI.

2.6 Ownership of Data. Licensee shall own all right, title and interest in and
to the data, research and results related specifically to ADCs arising out of
activities conducted pursuant to the Research Program (“ADC Data”). SGI shall
disclose to Licensee any ADC Data that are developed, conceived, or otherwise
made, solely or jointly, by or on behalf of SGI in the course of, as a result
of, or in connection with the Research Program, promptly after the same is
developed, conceived or otherwise made. SGI hereby assigns to Licensee any and
all right, title, and interest SGI may have in, to and under ADC Data; provided,
that SGI may retain copies of, and use, all ADC Data for any purpose related to
this Agreement, including but not limited to, patent prosecution and defense
pursuant to [***].

2.7 Disclaimer. EXCEPT AS MAY BE OTHERWISE EXPRESSLY PROVIDED IN ARTICLE 12 OR
THE RESEARCH PLAN, SGI MAKES NO REPRESENTATIONS AND GRANTS NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, REGARDING THE DRUG CONJUGATION MATERIALS OR ANY ADCs PREPARED BY SGI,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS
FOR A PARTICULAR USE OR PURPOSE.

ARTICLE 3 - EXCLUSIVE LICENSE

3.1 Exclusive License Grant.

3.1.1 Upon execution of this Agreement, subject to the terms and conditions of
this Agreement, including payment of the ADC Access Fee set forth in
Section 6.1.1, SGI shall be automatically deemed to grant to Licensee a
worldwide, exclusive (even as to SGI), royalty-bearing license under the SGI
Technology, with the right to sublicense as permitted in Section 3.2, to
discover, research, develop, make, have made, import, export, use, offer for
sale, and sell Licensed Products that bind selectively to the Designated Antigen
within the Field in the Territory (the “Exclusive License”). The Exclusive
License shall continue for the Royalty Term, unless earlier terminated pursuant
to Article 13, subject to Licensee’s compliance with the terms and conditions of
this Agreement, including payment of all applicable fees, milestones and
royalties hereunder.

3.1.2 During the Term, SGI shall not carry out, by itself or in collaboration
with any third parties, to discover, research, develop, make, have made, import,
export, use, offer for sale, and sell any antibody-drug conjugate products that
bind selectively to the Designated Antigen within the Field in the Territory.

3.2 Rights to Sublicense.

3.2.1 Licensee shall have the right to grant sublicenses of the rights granted
to Licensee pursuant to this Agreement to any Affiliate or any Third Party,
subject to the terms and

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-9-



--------------------------------------------------------------------------------

conditions of the SGI In-Licenses listed on Schedule C. Licensee shall not have
the right to sublicense the SGI Technology outside the scope of the license
granted in Section 3.1, including to develop further Drug Conjugation Technology
on a stand-alone basis or to create antibody-drug conjugates that include or are
based upon any antibodies that bind selectively to an antigen other than the
Designated Antigen.

3.2.2 Licensee agrees to contractually obligate any Sublicensee to make all
payments due to SGI pursuant to this Agreement by reason of achievement of any
fees, milestones and royalties set forth herein, as well as to comply with all
terms of this Agreement applicable to Licensee (including all terms of this
Agreement identified as applicable to Sublicensee). Licensee shall also require
any such Sublicensee to agree in writing to keep books and records and permit
SGI to review the information concerning such books and records in accordance
with the terms of this Agreement.

3.2.3 Licensee shall notify SGI of each sublicense granted to Affiliates or
Third Parties and shall provide SGI with the name and address of each
Sublicensee and a description of the rights granted and the territory covered by
each Sublicensee.

3.3 Improvements and New Technologies.

3.3.1 Improvements. In the event that, during the Term, Licensee conceives,
develops or reduces to practice an Improvement that relates to the Drug
Conjugation Technology, Licensee shall promptly notify SGI of the discovery of
such Improvement. SGI shall own all such Improvements that relate to the Drug
Conjugation Technology and, to the extent that such Improvements shall have been
conceived, developed or reduced to practice by Licensee, Licensee hereby assigns
all of its right, title and interest therein to SGI. SGI’s interest in any such
Improvements that it Controls shall be included in the SGI Technology and made
available to Licensee via the Exclusive License provided in Article 3. Licensee
may use such Improvement assigned to SGI by Licensee for any purpose within the
scope of the Exclusive License granted herein solely during the Term of this
Agreement.

3.3.2 [***]. Subject to the bona fide rights of Third Parties that may exist,
Licensee shall have the right to practice any New Technologies in the Research
Program pursuant to the Exclusive License granted under Article 3 as follows:
SGI shall [***] of any [***] to which it obtains rights (with the right to grant
sublicenses thereunder) during the Research Program Term by providing to
Licensee a [***] of the [***], including all [***] under which Licensee would be
able to access such [***]. If Licensee is interested in practicing such [***],
the Parties shall discuss in good faith modifications to this Agreement to
reflect the terms governing Licensee’s access to any [***] pursuant to this
Agreement, which shall include without limitation Licensee’s agreement to [***];
provided that the [***] shall be deemed to include [***] and [***] (as
applicable) relating to or covering such [***] only after the Parties execute an
amendment to this Agreement specifying such modified terms.

3.3.3 Amendment of Schedule B. Schedule B shall be amended from time to time to
add the patents and patent applications Controlled by SGI covering New
Technologies or Improvements in accordance with this Section 3.3.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-10-



--------------------------------------------------------------------------------

3.4 Compliance with the SGI In-Licenses.

3.4.1 Licensee, its Affiliates and Sublicensees shall comply with all
obligations, covenants and conditions of the SGI In-Licenses listed in Schedule
C, and any amendments thereto following written disclosure thereof to Licensee,
that apply under each of the SGI In-Licenses. The Parties agree that BMS is a
Third Party beneficiary to this Agreement to the extent SGI Technology includes
technology sublicensed under the BMS Agreement.

3.4.2 SGI will not enter into any amendment to an SGI In-License that imposes
additional monetary obligations on Licensee or materially reduces the scope of
the licenses granted to Licensee hereunder without the prior written consent of
Licensee.

3.5 License to SGI. Subject to the provisions of this Agreement, Licensee hereby
grants to SGI, during the Research Program Term, a non-exclusive, royalty-free,
sublicenseable license under the Licensee Patents and Licensee Know-How in the
Territory, to enable SGI to conduct the Research Program.

ARTICLE 4 - TECHNOLOGY DISCLOSURE

4.1 Disclosure of Drug Conjugation Technology. During the Research Program Term,
SGI shall (a) disclose to Licensee such SGI Know-How as is reasonably useful to
enable Licensee to use the Drug Conjugation Materials and Drug Conjugation
Technology as provided in the Research Plan or to practice the Exclusive License
on the terms, and subject to the conditions, of this Agreement and (b) upon
Licensee’s reasonable request and with adequate notice to SGI, make available to
Licensee at SGI’s facilities, SGI’s personnel to provide a reasonable amount of
technical assistance and training to Licensee’s personnel. Licensee shall pay to
SGI for such assistance an amount equal to the FTE Fees in accordance with
Section 6.1.2 for SGI employees providing such assistance.

ARTICLE 5 - DEVELOPMENT AND COMMERCIALIZATION; MANUFACTURING

5.1 Diligence. Licensee shall use commercially reasonable efforts to research,
develop, commercialize and market Licensed Products, such efforts to be
consistent with the exercise of prudent scientific and business judgment and
comparable to the efforts Licensee applies to its other projects of similar
potential and market size. Without limiting the foregoing, Licensee shall, as
commercially prudent, (a) [***], (b) [***], and (c) [***].

5.2 Joint Research Meetings. During the Research Program Term, SGI and Licensee
shall hold joint meetings, from time to time, in accordance with the Research
Plan, to discuss and consult on research and development activities of the
Research Program, by video conference, teleconference or face to face, as
mutually agreed between the Parties.

5.3 Funding and Progress Reports. Except as set forth herein, as between SGI and
Licensee, [***]. Licensee shall keep SGI informed in a timely manner as to the
progress of the development of Licensed Products. Beginning on [***], and [***]
thereafter within [***] following the end of each [***], Licensee shall provide
SGI with a written report summarizing Licensee’s significant activities related
to research and development of Licensed Products and status of clinical trials
and applications for Regulatory Approval necessary for marketing

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-11-



--------------------------------------------------------------------------------

Licensed Products. Such reports shall be deemed Licensee’s Confidential
Information for the purposes of Article 8.

5.4 Manufacturing. Except as otherwise expressly set forth in this Agreement,
Licensee shall be responsible for all manufacturing and supply of Licensed
Products. Notwithstanding the foregoing, at any time during the Term of this
Agreement [***]. Licensee shall [***]. In the event SGI [***], the Parties shall
[***], including [***].

ARTICLE 6 - FEES, MILESTONES AND ROYALTIES.

6.1 Research Fees. Licensee shall pay to SGI the following amounts in
consideration of the Research Program:

6.1.1 Within [***] of the Effective Date, Licensee shall pay to SGI the sum of
Four Million U.S. Dollars ($4,000,000) by wire transfer of immediately available
funds (the “ADC Access Fee”).

6.1.2 Licensee shall pay SGI at an annual rate of [***] per FTE who performs
research, development, consultation or support work as requested by Licensee
pursuant to this Agreement (the “FTE Fees”). Commencing upon the [***] of the
Effective Date and upon [***] thereafter, the FTE Fees will [***] in accordance
with the [***]. The Parties agree that the total FTE Fees for the first [***] of
the Research Program Term shall not exceed an amount [***] without the written
consent of Licensee; provided, however, that SGI shall not be required to
provide any services requested by Licensee under this Agreement if such services
would exceed the limit set forth above unless Licensee provides its written
consent and agrees to reimburse SGI for such excess FTE Fees. Upon renewal of
the Research Program Term as provided for in Section 2.2 above, Licensee and SGI
shall mutually agree upon a budget for FTE Fees to be incurred during such [***]
renewal period. Licensee shall also pay SGI for all Drug Conjugation Materials
supplied by SGI to Licensee hereunder at the rate of [***] of SGI’s Cost of
Goods therefor (the “Supply Fees”). The FTE Fees and the Supply Fees are
collectively referred to herein as the “Research Fees”. Within [***] after the
end of each [***], SGI shall submit a report to Licensee supporting the
calculation of the Research Fees due for such Calendar Quarter (a “Research Fees
Report”). Licensee shall pay all Research Fees to SGI within [***] of receipt of
each Research Fees Report.

6.2 License Maintenance Fees. Licensee shall be required to make a payment to
SGI in the sum of [***] by wire transfer of immediately available funds (the
“Exclusive License Renewal Fee”) on [***] of the Effective Date until Licensee
receives the first Regulatory Approval for a Licensed Product in the Territory.
Notwithstanding the foregoing, the Exclusive License Renewal Fee will be offset
by the amount of any payments made under Section 6.5 of this Agreement during
the [***] period preceding the date on which an Exclusive License Renewal Fee is
due. If Licensee fails to make any payment required by this Section 6.2 within
[***] after written notice thereof from SGI, then the Exclusive License will
terminate immediately.

6.3 Royalties Payable by Licensee. In consideration for the Exclusive License
granted to Licensee herein, during the Royalty Term, and subject to Sections
6.4.2 and 6.4.3,

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-12-



--------------------------------------------------------------------------------

Licensee shall pay to SGI royalties on Net Sales of Licensed Products on a
Licensed Product by Licensed Product basis. Such royalties shall be paid at the
following rates as set forth below:

(a) [***] of the first [***] in aggregate [***] of each [***] in each [***];

(b) [***] of the portion of aggregate [***] of each [***] between [***] and
[***] in each [***];

(c) [***] of the portion of aggregate [***] of each [***] in excess of [***] in
each [***]; and

(d) In establishing the royalty structure of this Section 6.3, the Parties
recognize, and Licensee acknowledges, the substantial value of the various
actions and investments undertaken by SGI prior to the Effective Date. Such
value is significant and in addition to the value of SGI’s grant to Licensee of
the Exclusive License pursuant to Section 3.1, as it enables the rapid and
effective development and commercialization of the Licensed Products in the
Territory. Therefore, the Parties agree that the royalty payments calculated as
a percentage of [***] (plus the fees and milestone payments provided for
elsewhere herein) provide fair compensation to SGI for these additional
benefits.

(e) If and for so long as there is a [***], then the [***]:

 

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

6.4 Third Party Royalties.

6.4.1 Licensee shall be solely responsible for paying all royalties owed to
Third Parties by either Licensee or SGI on account of sales of Licensed
Products, including royalties owed due to use of the SGI Technology. SGI
represents and warrants that (i) [***], (ii) it has provided Licensee with true
and complete copies, except for certain redactions, of all agreements and
amendments to the extent such agreements are relevant to determining the amount
of royalties owed and (iii) [***].

6.4.2 If the sum of (a) the royalties payable by Licensee, its Affiliates or
Sublicensees to SGI under [***], (b) the Existing Third Party Royalties payable
by Licensee, its

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-13-



--------------------------------------------------------------------------------

Affiliates or Sublicensees pursuant to Section 6.4.1 and (c) any other royalties
payable by Licensee, its Affiliates or Sublicensees to Third Parties necessary
in order to practice the SGI Technology [***] of a [***] in any [***], then the
royalties otherwise due and payable by Licensee under Section 6.3 shall be [***]
of any royalties due by Licensee with respect to [***] in such year that [***]
of such [***]; provided, however, that the royalty payments due and payable to
SGI pursuant to Section 6.3 with respect to a Licensed Product in any [***]
shall not be [***] to the extent the royalty payments due to SGI are not [***].
For clarity, (c) in this Section 6.4.2 shall not include the royalties payable
to the UAB Research Foundation, which has granted Licensee an exclusive license
to use patents concerning Antibodies.

6.4.3 If Licensee commercializes a Licensed Product and must pay a royalty to
[***] under the [***] pursuant to Section 6.4.1 above and such royalty is
reduced to less than [***] of [***] for a [***] (the amount of any such [***]”)
by reason of negotiation by SGI and [***], then the royalty otherwise due and
payable by Licensee to SGI under Section 6.3 for such Licensed Product shall be
increased by an amount equal to [***] of the [***].

6.5 Milestone Payments. As additional consideration for the licenses, rights and
privileges granted to it hereunder, Licensee shall pay to SGI the following
milestone payments within [***] of the first occurrence in the Territory of each
event set forth below with respect to the first Licensed Product to achieve such
event, whether such events are achieved by Licensee, its Affiliates or
Sublicensees, as follows:

(a) Upon decision by Licensee to [***];

(b) Upon Initiation of a [***];

(c) Upon Initiation of a [***];

(d) Upon Initiation of a [***];

(e) Upon receipt of [***];

(f) Upon receipt of [***];

(g) Upon receipt of [***];

(h) Upon the date of [***]; and

(i) Upon the date of [***].

If any of the milestones in (a) through (e) above is achieved before one or more
preceding milestones, then such preceding milestone payment(s) shall be deemed
to become due within thirty (30) days after the achievement of the subsequent
milestone. Furthermore if either of the milestones in (f) or (g) above is
achieved before any of the preceding milestones in (a) through (d) above, then
payments for all such preceding milestones (a) through (d) that have not yet
been paid shall be deemed to become due within thirty (30) days after the
achievement of either of the milestones in (f) or (g) above.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-14-



--------------------------------------------------------------------------------

For avoidance of doubt, any milestones in (a) through (g) that are paid for the
first Licensed Product shall not apply to any subsequent Licensed Product.

6.6 Payment Terms. Royalties shown to have accrued by each Report provided for
under Article 7 of this Agreement shall be paid within [***] from such Report is
due pursuant to Section 7.1.3.

6.7 Payment Method. All payments by Licensee to SGI under this Agreement shall
be paid in U.S. dollars, and all such payments shall be made by bank wire
transfer in immediately available funds to the bank account designated by SGI in
writing.

6.8 Exchange Control. If at any time legal restrictions prevent the prompt
remittance of part or all royalties with respect to any country in the Territory
where Licensed Product is sold, payment shall be made through such lawful means
or method as the Parties reasonably shall determine.

6.9 Withholding Taxes. Except as otherwise provided below, all amounts due from
Licensee to SGI provided under this Agreement are written as gross amounts.
Licensee shall be entitled to deduct the amount of any withholding taxes payable
or required to be withheld by Licensee, its Affiliates or Sublicensees, to the
extent Licensee, its Affiliates or Sublicensees pay such withheld amounts to the
appropriate governmental authority on behalf of SGI, if any. Licensee shall use
commercially reasonable efforts to minimize any such taxes, levies or charges
required to be withheld on behalf of SGI by Licensee, its Affiliates or
Sublicensees. Licensee promptly shall deliver to SGI proof of payment of all
such taxes, levies and other charges, together with copies of all communications
from or with such governmental authority with respect thereto, and shall
cooperate with SGI in seeking any related tax credits that may be available to
SGI with respect thereto.

ARTICLE 7 - ROYALTY REPORTS AND ACCOUNTING

7.1 Reports, Exchange Rates.

7.1.1 During the Royalty Term, Licensee shall furnish to SGI, with respect to
each [***], a written report showing, on a consolidated basis in reasonably
specific detail and on a country-by-country basis, (a) the gross sales of
Licensed Products sold by Licensee, its Affiliates and its Sublicensees in the
Territory during the [***] and the calculation of Net Sales from such gross
sales; (b) the royalties payable in U.S. dollars, if any, which shall have
accrued hereunder based upon such Net Sales of Licensed Products; (c) the
withholding taxes, if any, required by law to be deducted in respect of such
royalties; (d) the dates of the First Commercial Sale of each Licensed Product
in each country in the Territory, if it has occurred during the corresponding
[***]; and (e) the exchange rates (as determined pursuant to Section 7.1.4
herein) used in determining the royalty amount expressed in U.S. dollars
(collectively, “Reports”).

7.1.2 Licensee shall include in each permitted sublicense granted by it pursuant
to this Agreement a provision requiring its Affiliates and Sublicensees to make
Reports to Licensee within [***] of the close of each [***] and to keep and
maintain records of sales made pursuant to such sublicense as if such sales were
by Licensee for the purpose of Section 7.1.1.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-15-



--------------------------------------------------------------------------------

7.1.3 Reports shall be due on the [***] following the end of the Calendar
Quarter to which such Report relates. Licensee shall keep complete and accurate
records in sufficient detail to properly reflect all gross sales and Net Sales
and to enable the royalties payable hereunder to be determined.

7.1.4 With respect to sales of Licensed Products invoiced in U.S. dollars, the
gross sales, Net Sales, and royalties payable shall be expressed in U.S.
dollars. With respect to sales of Licensed Products invoiced in a currency other
than U.S. dollars, the gross sales, Net Sales and royalties payable shall be
expressed in the currency of the invoice issued by the Party making the sale
together with the U.S. dollars equivalent of the royalty due, [***].

7.2 Audits.

7.2.1 Upon the written request of SGI and with at least [***] prior written
notice, but not more than [***] in any [***], Licensee shall permit an
independent certified public accounting firm of internationally recognized
standing, selected by SGI and reasonably acceptable to Licensee, at [***], to
have access during normal business hours to such of the records of Licensee as
required to be maintained under this Agreement to verify the accuracy of the
Reports due hereunder. Such accountants may audit records relating to Reports
made for any year ending not more than [***] prior to the date of such request.
The accounting firm shall disclose to SGI only whether the Reports were correct
or not, and the specific details concerning any discrepancies. No other
information obtained by such accountants shall be shared with SGI.

7.2.2 If such accounting firm concludes that any royalties were owed but not
paid to SGI, Licensee shall pay the additional royalties within [***] of the
date SGI delivers to Licensee such accounting firm’s written report so
concluding. The fees charged by such accounting firm shall be paid by SGI;
provided, however, if the audit discloses that the royalties payable by Licensee
for the audited period are more than [***] of the royalties actually paid for
such period, then [***] charged by such accounting firm. If such accounting firm
concludes that the royalties paid were more than what was owed during such
period, SGI shall refund the overpayments within [***] of the date SGI receives
such accounting firm’s written report so concluding.

7.3 Confidential Financial Information. SGI shall treat all financial
information subject to review under this Article 7 or under any sublicense
agreement as Confidential Information of Licensee as set forth in Article 8, and
shall cause its accounting firm to retain all such financial information in
confidence under terms substantially similar to those set forth in Article 8.

ARTICLE 8 – CONFIDENTIALITY

8.1 Non-Disclosure Obligations. Except as otherwise provided in this Article 8,
during the Term and for a period of [***] thereafter, each Party shall maintain
in confidence, and use only for purposes as expressly authorized and
contemplated by this Agreement, all confidential or proprietary information,
data, documents or other materials supplied by the other Party under this
Agreement and marked or otherwise identified as “Confidential.” Confidential
Information of SGI shall include SGI Know-How, Drug Conjugation Technology
disclosed to

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-16-



--------------------------------------------------------------------------------

Licensee that is Controlled by SGI, SGI’s interest in any Improvements and
[***]. Confidential Information of a Party may also include information relating
to such Party’s research programs, development, marketing and other business
practices and finances. For purposes of this Agreement, information and data
described above shall be hereinafter referred to as “Confidential Information.”
Each Party shall use at least the same standard of care as it uses to protect
its own Confidential Information to ensure that its and its Affiliates’
employees, agents, consultants and clinical investigators only make use of the
other Party’s Confidential Information for purposes as expressly authorized and
contemplated by this Agreement and do not disclose or make any unauthorized use
of such Confidential Information.

8.2 Permitted Disclosures. Notwithstanding the foregoing, but subject to the
last sentence of this Section 8.2, the provisions of Section 8.1 shall not apply
to information, documents or materials that the receiving Party can conclusively
establish with competent evidence:

(a) have become published or otherwise entered the public domain other than by
breach of this Agreement by the receiving Party or its Affiliates;

(b) are permitted to be disclosed by prior consent of the other Party;

(c) have become known to the receiving Party by a Third Party, provided such
Confidential Information was not obtained by such Third Party directly or
indirectly from the other Party under this Agreement on a confidential basis;

(d) prior to disclosure under the Agreement, was already in the possession of
the receiving Party, its Affiliates or Sublicensees, provided such Confidential
Information was not obtained directly or indirectly from the other Party under
this Agreement;

(e) are required to be disclosed by the receiving Party to comply with any
applicable law, regulation or court order, or are reasonably necessary to obtain
patents, copyrights or authorizations to conduct clinical trials with, and to
commercially market, Licensed Product(s), provided that the receiving Party
shall provide prior notice of such disclosure to the other Party and take
reasonable and lawful actions to avoid or minimize the degree of disclosure;

(f) solely to the extent reasonably necessary in a patent application claiming
Program Inventions made hereunder to be filed with the United States Patent and
Trademark Office and/or any similar foreign agency, provided that the Party
filing the patent shall provide at least thirty (30) days prior written notice
of such disclosure to the other Party and take reasonable and lawful actions to
avoid or minimize the degree of disclosure;

(g) to a Sublicensee as permitted hereunder, provided that such Sublicensee is
then subject to obligations of confidentiality and limitations on use of such
Confidential Information substantially similar to those contained herein; and

(h) to a bona fide collaborator or manufacturing, development or sales
contractor or partner, but only to the extent directly relevant to the
collaboration, partnership or contract and provided that such collaborator,
partner or contractor is then subject to obligations

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-17-



--------------------------------------------------------------------------------

of confidentiality and limitations on use of such Confidential Information
substantially similar to those contained herein.

Notwithstanding the disclosures permitted under subsections (e)-(h), if the
information, documents or materials covered by such subsection is otherwise
protected by obligations of confidentiality, then the confidentiality
obligations of Section 8.1 shall still apply.

8.3 Terms of the Agreement. Licensee and SGI shall not disclose any terms or
conditions of this Agreement to any Third Party other than a prospective
Sublicensee or in connection with either Party’s merger or acquisition
discussions without the prior consent of the other Party, except as required by
applicable laws, regulations or a court order or to comply with rules of a
securities exchange, in which case the disclosing Party shall provide notice to
the other Party and take reasonable and lawful actions to avoid or minimize the
degree of such disclosures, including obtaining confidentiality obligations from
prospective Sublicensees or merger or acquisition candidates at least as
protective as those provided for herein. Notwithstanding the foregoing, Licensee
may disclose and provide a copy of this Agreement to the UAB Research
Foundation; provided, that the UAB Research Foundation maintains the
confidentiality of this Agreement pursuant to confidentiality provisions at
least as protective as those provided for herein.

8.4 Press Releases and Other Disclosures to Third Parties. Neither SGI nor
Licensee will, without the prior consent of the other, issue any press release
or make any other public announcement or furnish any statement to any person or
entity (other than either Parties’ respective Affiliates) concerning the
existence of this Agreement, its terms and the transactions contemplated hereby,
except for (i) an initial press release mutually agreed upon by the Parties,
(ii) disclosures made in compliance with Sections 8.2 and 8.3, (iii) attorneys,
consultants, and accountants retained to represent the Parties in connection
with the transactions contemplated hereby.

8.5 Publications. Neither Party may publish, present or announce results of ADCs
developed hereunder either orally or in writing (a “Publication”) without
complying with the provisions of this Section 8.5. The other Party shall have
[***] from receipt of a proposed Publication to provide comments and/or proposed
changes to the publishing Party. The publishing Party shall take into account
the comments and/or proposed changes made by the other Party on any Publication
and shall agree to designate employees or others acting on behalf of the other
Party as co-authors on any Publication describing results to which such persons
have contributed in accordance with standards applicable to authorship of
scientific publications. If the other Party reasonably determines that the
Publication would entail the public disclosure of such Party’s Confidential
Information and/or of a patentable invention upon which a patent application
should be filed prior to any such disclosure, submission of the concerned
Publication to Third Parties shall be delayed for [***] for deleting any such
Confidential Information of the other Party (if the other Party has requested
deletion thereof from the proposed Publication), and/or the drafting and filing
of a patent application covering such invention, provided such additional period
shall not exceed [***] from the date the publishing Party first provided the
proposed Publication to the other Party.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 9 - INVENTIONS AND PATENTS

9.1 Ownership of Inventions.

9.1.1 Disclosure of Inventions. Each Party shall promptly disclose to the other
Party, including without limitation at the joint meetings provided in
Section 5.2, the making, conception or reduction to practice of any inventions
directly arising out of activities conducted under this Agreement (“Program
Inventions”).

9.1.2 Ownership of Program Inventions. All right, title and interest in all
Program Inventions that are discovered, made or conceived as part of the
activities conducted under this Agreement shall be owned as follows:

(a) [***] shall own all Program Inventions that (i) are invented solely by one
or more employees, agents or consultants of [***] and do not primarily relate to
the [***] or (ii) are invented solely or jointly by employees, agents or
consultants of [***] and/or [***] and primarily relate to the [***]. To the
extent that any such Program Inventions relating primarily to the [***] shall
have been invented by [***] and are owned by [***], [***] hereby assigns all of
its right, title and interest therein to [***];

(b) [***] shall own all Program Inventions that (i) are invented solely by one
or more employees, agents or consultants of [***] and do not primarily relate to
the [***] or (ii) are invented solely or jointly by employees, agents or
consultants of [***] and/or [***] and primarily relate to the [***]. To the
extent that any Program Inventions relating primarily to Drug Conjugation
Technology shall have been invented by [***] and are owned by [***], Licensee
hereby assigns all of its right, title and interest therein to [***]; and

(c) Except as set forth in Sections 9.1.2(a) and 9.1.2(b), Licensee and SGI
shall jointly own all other Program Inventions. For purposes of clarification
and notwithstanding anything to the contrary set forth herein, all Program
Inventions that relate primarily to ADCs, including without limitation, patents
or patent applications claiming compositions of matter or methods of use of
Licensed Products, shall be jointly owned.

(d) Inventorship, for purposes of this Agreement, shall be determined in
accordance with applicable national patent laws. To the extent permissible under
applicable national patent laws, each Party will cause each employee and
contractor conducting work on such Party’s behalf under this Agreement to be
subject to a contract that (a) compels prompt disclosure to the Party of all
inventions and other intellectual property conceived, created or reduced to
practice by such employee or contractor during his or her performance under the
Research Program and (b) assigns to such Party all right, title and interest in
and to all such inventions and other intellectual property and all related
Patents. Each Party will require each employee and contractor conducting work on
such Party’s behalf under this Agreement to maintain records in sufficient
detail and in a good scientific manner appropriate for patent purposes to
properly reflect all work done. To the extent any royalties are owed to an
employee or contractor of a Party relating to an invention, that Party shall be
solely responsible for such royalties.

9.2 Patent Prosecution and Maintenance.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-19-



--------------------------------------------------------------------------------

9.2.1 SGI shall be responsible for and shall control the preparation, filing,
prosecution, grant and maintenance of all SGI Patents. Throughout the Term of
this Agreement, SGI shall, at its sole expense, prepare, file, prosecute and
maintain such SGI Patents in good faith consistent with its customary patent
policy and its reasonable business judgment, and shall consider in good faith
the interests of Licensee in so doing.

9.2.2 Each Party shall be responsible for and shall control the preparation,
filing, prosecution, grant and maintenance, of any patents and patent
applications claiming Program Inventions owned solely by it in accordance with
[***] and shall, at its [***] in good faith consistent with [***]. Patents and
patent applications claiming Program Inventions [***] by both Parties in
accordance with Section 9.1 (“Joint Patents”) shall be [***]. The costs for all
other Joint Patents shall be [***]; provided, that the [***].

9.2.3 If either Party decides not to continue prosecuting any Joint Patents or
not to maintain any Joint Patent claiming a Program Invention then such Party
shall promptly so notify the other Party (which notice shall be at least [***]
before any relevant deadline for such patent). Thereafter, the other Party shall
have the right to prosecute or maintain such patent, at such Party’s [***].

9.2.4 The Parties shall at all times fully cooperate with each other in order to
reasonably implement the foregoing provisions of this Section 9.2. Such
cooperation may include each Party’s execution of necessary legal documents,
coordinating filing and/or prosecution of applications for Joint Patents to
avoid potential conflicts with SGI Patents during prosecution (including
novelty, enablement, estoppel and double patenting, execution of amendments and
documents for reliance on the CREATE Act, if mutually agreed upon by both
parties), and the assistance of each Party’s relevant personnel. Without
limiting the foregoing, it is understood that even if a Party is permitted to
reference the other Party’s technology in a patent application pursuant to this
Agreement, the filing Party shall not file any such patent application without
first confirming with the non-filing Party in writing that any such filing could
not reasonably be expected to adversely affect the non-filing Party’s patent
strategy. If the non-filing Party determines that any such filing could
adversely affect its filing strategy, the filing Party shall not file any such
patent application and the Parties shall cooperate in accordance with this
Section 9.2.4 to determine a strategy that would protect each Party’s interests,
including, without limitation, delaying the filing or co-owning such patent
application, as the case may be. Except as otherwise expressed authorized in
this Agreement, Licensee shall not disclose and/or claim in any patent
application, patent or publication any Confidential Information within the SGI
Technology, Drug Conjugation Technology or Drug Conjugation Materials without
SGI’s prior written consent. Except as otherwise expressly authorized in this
Agreement, SGI shall not disclose and/or claim in any patent application, patent
or publication any Confidential Information within the Licensee technology
without Licensee’s prior written consent.

9.3 Enforcement of SGI Patents.

9.3.1 SGI shall have the first right, at its sole expense, but not the
obligation, to determine the appropriate course of action to enforce the SGI
Patents or otherwise abate the infringement thereof, to take (or refrain from
taking) appropriate action to enforce the SGI Patents, to control any litigation
or other enforcement action and to enter into, or permit, the

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-20-



--------------------------------------------------------------------------------

settlement of any such litigation or other enforcement action with respect to
the SGI Patents. SGI shall in good faith consider the interests of Licensee in
conducting the foregoing activities. All monies recovered upon the final
judgment or settlement of any such suit to enforce any SGI Patents with respect
to the manufacture, use or sale by Third Parties of products competitive with
Licensed Products or technologies competitive with Drug Conjugation Technology
shall be [***]. Licensee shall reasonably cooperate with SGI in any such action
at SGI’s expense, to enforce the SGI Patents, including being joined as a party
to such action if necessary. In no event may SGI assert an argument or settle a
suit in a manner that would materially prejudice the rights granted to Licensee
under this Agreement without Licensee’s prior written consent.

9.3.2 If SGI fails to take any action to enforce the SGI Patents or control any
litigation with respect to the SGI Patents with respect to the manufacture, use
or sale by Third Parties of products competitive with Licensed Products or
technologies competitive with Drug Conjugation Technology within a period of
[***] after the Parties receive reasonable notice of the infringement of the SGI
Patents, or in the case of an ANDA filing, within [***] of receipt of the notice
of submission of the ANDA filing, then Licensee shall have the right to bring
and control any such action by counsel of its own choice, at its [***]. In such
case, all monies recovered upon the final judgment or settlement of any such
suit to enforce any SGI Patents shall be [***]. In such a case, SGI shall
cooperate fully with Licensee, at [***], in its efforts to enforce the SGI
Patents, including being joined as a party to such action if necessary. In no
event may Licensee assert an argument or settle a suit in a manner which would
render a claim in the SGI Patents invalid or unenforceable without SGI’s prior
written consent.

9.3.3 Licensee shall have the right, at its [***], to determine the appropriate
course of action to enforce patents claiming Program Inventions owned [***] by
[***] in accordance with [***], or otherwise to abate the infringement thereof,
to take (or refrain from taking) appropriate action to enforce the Program
Licensee Patents, to control any litigation or other enforcement action and to
enter into, or permit, the settlement of any such litigation or other
enforcement action with respect to the Program Licensee Patents. All monies
recovered upon the final judgment or settlement of any such suit to enforce any
Program Licensee Patents shall be retained by [***]. SGI shall fully cooperate
with Licensee, at [***], in any action to enforce the Program Licensee Patents.

9.3.4 In the event either Party becomes aware of an infringement by a Third
Party of a Joint Patent, it shall promptly notify the other Party which shall be
followed by a written notice. Subject to the rights of both Parties set forth in
Sections 9.3.1 and 9.3.2 above, Licensee shall have the right to bring and
control any such action related to a Joint Patent related to a Licensed Product,
by counsel of its own choice at its sole expense. For all other Joint Patents,
the Parties shall cooperate in selecting an outside legal firm mutually
agreeable to both Parties and shall equally share control of the suit and all
expenses. In such case, all monies recovered upon the final judgment or
settlement of any such suit to enforce any Joint Patents shall be allocated
first to any Third Party from which either Party obtained license with respect
to such Joint Patents, to the extent required under the relevant in-license to
either Party, second to the Parties to the extent necessary to compensate each
for its respective expenses in its enforcement, and finally any remaining
amounts shall be treated as Net Sales subject to the royalty obligations
described in Article 6 of this Agreement if the suit is solely related to a
Licensed Product and otherwise, shall be prorated between the Parties in
accordance with the

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-21-



--------------------------------------------------------------------------------

damages for which such judgment or settlement is reasonably intended to
compensate. If the monies recovered are not sufficient to compensate for all
expenses of both Parties, such monies shall be divided on a pro rata basis based
on the proportion of each Parties expenses to the total combined expenses of
enforcement. If either Party chooses not to participate in the enforcement
action to the extent it is required, it shall forfeit its right to share in the
recovery, but shall nonetheless cooperate fully with the other Party, at the
other Party’s expense, in its efforts to enforce the Joint Patents, including
being joined as a party to such action if necessary. In no event shall a Party
make an argument or settle a dispute which would render a claim in a Joint
Patent to be invalid or unenforceable without the other Party’s prior written
consent.

9.4 Prior Patent Rights. Notwithstanding anything to the contrary in this
Agreement, with respect to any SGI Patents that are subject to the SGI
In-Licenses, the rights and obligations of the Parties under Section 9.2 and 9.3
shall be subject to the rights of the licensor of the SGI In-License to
participate in and control prosecution, maintenance and enforcement of such SGI
Patents, and to receive a share of damages recovered in such action, in
accordance with the terms and conditions of the applicable SGI In-License.

ARTICLE 10 - INFRINGEMENT ACTIONS BROUGHT BY THIRD PARTIES

If Licensee, SGI or any of their respective Affiliates, or any of Licensee’s
Sublicensees, is sued by a Third Party for infringement of a Third Party’s
patent because of the use of the Drug Conjugation Technology in connection with
activities conducted pursuant to this Agreement, the Party that has been sued
shall promptly notify the other Party within [***] of its receipt of notice of
such suit. The notice shall set forth the facts of such infringement available
to the relevant Party. The Parties shall then meet to discuss each Party’s
commercial interests in the defense of the suit, a plan for the defense of the
suit, how the costs of the suit should be allocated, and which Party should have
primary control of the suit, provided that if such infringement relates
primarily to Drug Conjugation Technology, then SGI shall have the first right to
control such suit. In no event may one Party settle or otherwise consent to an
adverse judgment in such suit that materially diminishes the rights or interests
of the other Party without the express written consent of the other Party.

ARTICLE 11 - REGULATORY ASSISTANCE

Should Licensee desire to file an IND or an application for Regulatory Approval,
or equivalents of the foregoing, for a Licensed Product, SGI will use reasonable
commercial efforts to provide at Licensee’s request, technical information SGI
has created or possesses that is reasonably required by Licensee, including
information relating to the [***], as well as documents related specifically to
Drug Conjugation Technology that are necessary to compile the Chemistry
Manufacturing and Controls section of an application for Regulatory Approval and
any other relevant information SGI has created or possesses as the Parties may
mutually agree. If SGI has a drug master file with the FDA or equivalent that
contains information useful to support an IND or application for Regulatory
Approval, [***]. In the event SGI agrees to provide regulatory assistance beyond
the limited activities described above, the Parties shall [***].

ARTICLE 12 – REPRESENTATIONS AND WARRANTIES

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-22-



--------------------------------------------------------------------------------

12.1 Representations and Warranties.

12.1.1 This Agreement has been duly executed and delivered by each Party and
constitutes the valid and binding obligation of each Party, enforceable against
such Party in accordance with its terms, except as enforceability may be limited
by bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium or
other laws relating to or affecting creditors’ rights generally and by general
equitable principals. The execution, delivery and performance of this Agreement
has been duly authorized by all necessary action on the part of each Party, its
officers and directors.

12.1.2 The execution, delivery and performance of the Agreement by each Party
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it is bound, nor violate any law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

12.1.3 SGI represents and warrants that it has the right to grant the licenses
granted herein and that as of the Effective Date it has [***] of the SGI Patents
or other SGI Technology in connection with activities to be conducted hereunder.
Licensee represents and warrants that it has the right to grant the licenses
granted to SGI herein and that as of the Effective Date it has [***] to be
conducted by the Parties hereunder.

12.2 Performance by Affiliates. The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates, provided,
however, that each Party shall remain responsible and be a guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.

ARTICLE 13 – TERM AND TERMINATION

13.1 Term. Unless earlier terminated pursuant to this Article 13, the term of
this Agreement (the “Term”) shall commence on the Effective Date and shall
remain in full force and effect until the expiration of the last to expire
Royalty Term.

13.2 Termination by Licensee. Licensee shall have the right, at any time after
the Effective Date, to terminate this Agreement in its entirety by providing not
less than [***] prior written notice to SGI of such termination; provided that
Licensee must make payment of the ADC Access Fee if notice of termination is
made within [***] from execution of this Agreement and such ADC Access Fee shall
be considered non-refundable upon execution of this Agreement.

13.3 Termination for Cause. Either Party may terminate this Agreement for
material breach by the other Party (the “Breaching Party”) of any material
provision of the Agreement, if the Breaching Party has not cured such breach
within [***] after notice thereof.

13.4 Termination Upon Insolvency. Either Party may terminate this Agreement if,
at any time, (a) the other Party shall file in any court or agency pursuant to
any statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of that Party or of its assets,

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-23-



--------------------------------------------------------------------------------

(b) such other Party proposes a written agreement of composition or extension of
its debts, (c) such other Party shall be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition shall not be
dismissed within [***] after the filing thereof, (d) such other Party shall
propose or be a party to any dissolution or liquidation, or (e) such other Party
shall make an assignment for the benefit of its creditors. All rights and
licenses granted under this Agreement are, and shall be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(56) of the United
States Bankruptcy Code.

13.5 Termination of SGI In-Licenses. SGI shall provide Licensee with a copy of
any claim of material breach by the licensor of any SGI In-License that could be
reasonably expected to materially prejudice Licensee’s rights under this
Agreement. All rights and obligations under an SGI In-License sublicensed under
this Agreement shall terminate upon [***] prior written notice by SGI if
Licensee performs any action that would constitute a breach of any material
provision of such SGI In-License Agreement , as described in a notice of default
from the licensor of the SGI In-License, and fails to cure or commence and
continue actions to cure such breach within such [***] period; provided,
however, such cure period may be extended by mutual written consent of the
Parties. SGI covenants that it will use reasonable commercial efforts to
maintain all SGI In-Licenses for the duration of this Agreement. All rights and
obligations under the [***] shall automatically terminate if Licensee fails to
maintain the insurance required under the [***] for so long as such insurance is
required pursuant to the [***]. SGI will cooperate with Licensee to cure any
claimed material breach under an SGI In-License Agreement and will not take any
action that could be reasonably expected to materially prejudice the rights of
Licensee under an SGI In-License without the prior written consent of Licensee.

13.6 Effect of Expiration and Termination.

13.6.1 Except where explicitly provided within this Agreement or by operation of
any applicable law, termination of this Agreement for any reason, or expiration
of this Agreement, will not affect any: (a) obligations, including payment of
any royalties or other sums which have accrued as of the date of termination or
expiration, and (b) rights and obligations which are intended to survive
termination or expiration of this Agreement, including provisions of Articles 1,
8, 9, 10, 14 (as to actions arising during the term of this Agreement or in the
course of a Party practicing any licenses retained by such Party thereafter), 18
and 19, Sections 7.2, 7.3 and 13.6 and any payment obligations pursuant to
Section 6 incurred prior to termination. Notwithstanding the foregoing, all
licenses granted by SGI to Licensee hereunder, including all Exclusive Licenses,
and all sublicenses granted by Licensee hereunder, will immediately terminate
upon termination of this Agreement pursuant to Sections 13.2, 13.3 (if SGI is
terminating party) 13.4 (if SGI is terminating party) or 13.5.

13.6.2 License to Licensee. Upon the expiration of the Royalty Term or
termination by Licensee under Section 13.3 or Section 13.4, SGI shall grant, and
shall by this provision be deemed to have granted, to Licensee a perpetual,
worldwide, nonexclusive license to use the SGI Technology (including
Improvements assigned to SGI by Licensee) to make, use, sell, offer for sale and
import Licensed Products that bind selectively to the Designated Antigen. If
such license is granted upon expiration of the Royalty Term, then such license
shall be royalty-

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-24-



--------------------------------------------------------------------------------

free. If such license is granted upon termination by Licensee under Sections
13.3 or 13.4 and Licensee so desires to obtain such license, then SGI shall
grant such license to Licensee with terms and conditions to be mutually agreed
upon by both Parties. Under all circumstances, any royalties owed to a Third
Party pursuant to an SGI In-License shall not be affected by this Section 13.6.2
and shall be paid by Licensee under Section 6.4 of this Agreement.

13.6.3 License to SGI. Upon any termination of the Exclusive License or
termination by SGI under Section 13.3 or Section 13.4, Licensee shall grant a
license to SGI in the Territory under the Licensee ADC Know-How described in
Section 1.1.42 and Licensee ADC Patents described in Section 1.1.43 to identify,
develop and commercialize products that contain an ADC upon the terms and
conditions to be mutually agreed upon by both Parties. In no circumstances shall
the license granted to SGI under this Section 13.6.3 include any rights to
Licensee Know-How or Licensee Patents.

ARTICLE 14 - INDEMNITY

14.1 Direct Indemnity.

14.1.1 Each Party shall defend, indemnify and hold harmless the other Party from
and against all liabilities, losses, damages, and expenses, including reasonable
attorneys’ fees and costs, (collectively, the “Liabilities”) resulting from all
Third Party claims, suits, actions, terminations or demands (collectively, the
“Claims”) that are incurred, relate to or arise out of (a) the breach of any
material provision of this Agreement by the indemnifying Party (or the
inaccuracy of any representation or warranty made by such Party in this
Agreement), or (b) the gross negligence, recklessness or willful misconduct of
the indemnifying Party in connection with the performance of its obligations
hereunder.

14.1.2 Licensee shall defend, indemnify and hold harmless SGI from and against
all Liabilities resulting from all Claims that are incurred, relate to or arise
out of the development, manufacture or commercialization of Licensed Products by
SGI for Licensee or by Licensee, its Affiliates or Sublicensees, including any
failure to test for or provide adequate warnings of adverse side effects, or any
manufacturing defect in any Licensed Product; except in each case to the extent
such Liabilities resulted from the negligence, recklessness or willful
misconduct by SGI or the inaccuracy of any representation or warranty made by
SGI in this Agreement or from any other action for which SGI must indemnify
Licensee under Section 14.1.3.

14.1.3 SGI shall defend, indemnify and hold harmless Licensee from and against
all Liabilities resulting from all Claims that are incurred, relate to or arise
out of any claims of infringement of Third Party rights arising out of the use
of SGI Technology to make ADCs or Licensed Products (but not any other
technology, including the composition or methods of making or using Antibodies
or technology not relating to Drug Conjugation Technology), except to the extent
such Liabilities resulted from the negligence, recklessness or willful
misconduct by Licensee or the inaccuracy of any representation or warranty made
by Licensee in this Agreement or any other action for which Licensee must
indemnify SGI hereunder.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-25-



--------------------------------------------------------------------------------

14.2 Procedure. A Party (the “Indemnitee”) that intends to claim indemnification
under this Article 14 shall promptly provide notice to the other Party (the
“Indemnitor”) of any Liability or action in respect of which the Indemnitee
intends to claim such indemnification, which notice shall include a reasonable
identification of the alleged facts giving rise to such Liability, and the
Indemnitor shall have the right to participate in, and, to the extent the
Indemnitor so desires, jointly with any other Indemnitor similarly noticed, to
assume the defense thereof, including the defense of Indemnitee, with counsel
selected by the Indemnitor at its own cost. However, notwithstanding the
foregoing, the Indemnitee shall have the right to retain its own counsel, with
the fees and expenses to be paid by the Indemnitee. Regardless of whether
Indemnitor exercises its right to select its counsel and to defend Indemnitee
directly or the Parties proceed with separate counsel, the Parties shall
exercise reasonable efforts to cause their respective counsel to enter into a
joint defense agreement providing for the protection of confidential
communication among SGI, Licensee and their respective counsel and to otherwise
cooperate in all aspects of the defense of such Claim if such agreement is
appropriate. Any settlement of a Liability for which any Indemnitee seeks to be
indemnified, defended or held harmless under this Article 14 that could
adversely affect the Indemnitee shall be subject to prior consent of such
Indemnitee, provided that such consent shall not be withheld unreasonably.

ARTICLE 15 - FORCE MAJEURE

No Party (or any of its Affiliates) shall be held liable or responsible to the
other Party (or any of its Affiliates), or be deemed to have defaulted under or
breached the Agreement, for failure or delay by such Party in fulfilling or
performing any term of the Agreement when such failure or delay is caused by or
results from causes beyond the reasonable control of the affected Party (or any
of its Affiliates), including fire, floods, embargoes, war, acts of war (whether
war be declared or not), insurrections, riots, civil commotions, acts of God,
earthquakes, or omissions or delays in acting by any governmental authority
(collectively, “Events of Force Majeure”); provided, however, that the affected
Party shall exert all reasonable efforts to eliminate, cure or overcome any such
Event of Force Majeure and to resume performance of its obligations promptly.
Notwithstanding the foregoing, to the extent that an Event of Force Majeure
continues for a period in excess of [***], the affected Party shall promptly
notify in writing the other Party of such Event of Force Majeure and within
[***] of the other Party’s receipt of such notice, the Parties shall negotiate
in good faith either (a) a resolution of the Event of Force Majeure, if
possible, (b) an extension by mutual agreement of the time period to resolve,
eliminate, cure or overcome such Event of Force Majeure, (c) an amendment of
this Agreement to the extent reasonably possible, or (d) an early termination of
this Agreement.

ARTICLE 16 - ASSIGNMENT

This Agreement may not be assigned or otherwise transferred, nor, except as
expressly provided hereunder, may any right or obligations hereunder be assigned
or transferred to any Third Party by either Party without the consent of the
other Party, such consent not to be unreasonably withheld; provided, however,
that either Party may, without such consent but with notification, assign this
Agreement and its rights and obligations hereunder to any of its Affiliates or
in connection with the transfer or sale of all or substantially all of its
business, or in the event of its merger or consolidation of such Party (such
merger or consolidation shall be hereinafter referred to as a “Change in
Control”). Any permitted assignee shall assume all rights

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-26-



--------------------------------------------------------------------------------

and obligations of its assignor under this Agreement; provided, however, that
[***]. Any attempted assignment of this Agreement not in accordance with this
Article 16 shall be void and of no effect. Any attempted assignment of this
Agreement not in accordance with this Article 16 shall be void and of no effect.

ARTICLE 17 - SEVERABILITY

Each Party hereby agrees that it does not intend to violate any public policy,
statutory or common laws, rules, regulations, treaty or decision of any
government agency or executive body thereof of any country or community or
association of countries. Should one or more provisions of this Agreement be or
become invalid, the Parties hereto shall substitute, by mutual consent, valid
provisions for such invalid provisions, in their economic effect, are
sufficiently similar to the invalid provisions that it can be reasonably assumed
that the Parties would have entered into this Agreement based on such valid
provisions. In case such alternative provisions cannot be agreed upon, the
invalidity of one or several provisions of this Agreement shall not affect the
validity of this Agreement as a whole, unless the invalid provisions are of such
essential importance to this Agreement that it is to be reasonably assumed that
the Parties would not have entered into this Agreement without the invalid
provisions.

ARTICLE 18 – INSURANCE

During the Term and thereafter for the period of [***], each Party shall
maintain on an ongoing basis comprehensive general liability insurance covering
its obligations and activities hereunder with reputable and financially secure
insurance carriers in a form and at levels as customary for a company of this
size in the pharmaceutical or biotechnology industry, as applicable, in the
Territory (or reasonable self-insurance sufficient to provide materially the
same level and type of protection as required pursuant to Section 11.5 of the
BMS Agreement). In addition, Licensee agrees to provide the information
regarding its self-insurance plan as set forth in Section 4.2(b) of the BMS
Agreement and otherwise comply with the requirements set forth therein regarding
self-insurance plans.

ARTICLE 19 - MISCELLANEOUS

19.1 Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the Parties hereto to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
personal delivery, first class air mail or courier), first class air mail or
courier, postage prepaid (where applicable), addressed to such other Party at
its address indicated below, or to such other address as the addressee shall
have last furnished in writing to the address or in accordance with this
Section 19.1 and (except as otherwise provided in this Agreement) shall be
effective upon receipt by the addressee.

If to SGI:

Seattle Genetics, Inc.

21823 30th Drive S.E.

Bothell, WA 98021

Attention: General Counsel

Telephone: (425) 527-4000

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-27-



--------------------------------------------------------------------------------

Facsimile: (425) 527-4109

If to Licensee:

Daiichi Sankyo Co. Ltd.,

1-2-58, Hiromachi, Shinagawa-ku,

Tokyo, Japan, 140-8710

 

Attention:

 

Dr. Hideyuki Haruyama

Corporate Officer

General Manager, R&D Planning

R&D Division

Telephone: :+81-3-3492-3131

Facsimile: :+81-3-5436-8561

19.2 Applicable Law. The Agreement shall be governed by and construed in
accordance with the laws of the State of Washington and the United States of
America, without regard to the conflict of law principles thereof that may
dictate application of the laws of any other state.

19.3 Dispute Resolution. The Parties agree that if any dispute or disagreement
arises between Licensee on the one hand and SGI on the other in respect of this
Agreement, they shall follow the following procedure in an attempt to resolve
the dispute or disagreement.

19.3.1 The Party claiming that such a dispute exists shall give notice in
writing (“Notice of Dispute”) to the other Party of the nature of the dispute;

19.3.2 Within [***] of receipt of a Notice of Dispute, a nominee or nominees of
Licensee and a nominee or nominees of SGI shall meet in person and exchange
written summaries reflecting, in reasonable detail, the nature and extent of the
dispute, and at this meeting they shall use their reasonable endeavors to
resolve the dispute;

19.3.3 If, within a further period of [***], the dispute has not been resolved,
the President of SGI and an Executive Officer of Licensee shall meet at a
mutually agreed upon time and location for the purpose of resolving such
dispute;

19.3.4 If, within a further period of [***], the dispute has not been resolved
or if, for any reason, the required meeting has not been held, then the same
shall be submitted by the Parties for resolution by an arbitral body in Seattle,
Washington in accordance with the then-current commercial arbitration rules of
the American Arbitration Association (“AAA”) except as otherwise provided
herein. The Parties shall choose, by mutual agreement, [***] within [***] of
receipt of notice of the intent to arbitrate. If no arbitrator is appointed
within the times herein provided or any extension of time that is mutually
agreed upon, the AAA shall make such appointment within [***] of such failure.
The judgment rendered by the arbitrator shall include costs of arbitration,
reasonable attorneys’ fees and reasonable costs for expert and other witnesses.
Nothing in this Agreement shall be deemed as preventing either Party from
seeking injunctive relief (or any other equitable or provisional remedy). If the
issues in dispute involve scientific, technical or commercial matters, any
arbitrator chosen hereunder shall have

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-28-



--------------------------------------------------------------------------------

educational training and/or industry experience sufficient to demonstrate a
reasonable level of relevant scientific, medical and industry knowledge.

19.3.5 In the event of a dispute regarding any payments owing under this
Agreement, all undisputed amounts shall be paid promptly when due and the
balance, if any, promptly after resolution of the dispute.

19.3.6 Notwithstanding the foregoing, any disputes relating to inventorship or
the validity, enforceability or scope of any patent or trademark rights shall be
submitted for resolution by a court of competent jurisdiction.

19.4 Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the specific subject matter hereof. All express or
implied agreements and understandings, either oral or written, heretofore made
are expressly superseded by this Agreement. This Agreement may be amended, or
any term hereof modified, only by a written instrument duly executed by both
Parties hereto.

19.5 Independent Contractors. SGI and Licensee each acknowledge that they shall
be independent contractors and that the relationship between the two Parties
shall not constitute a partnership, joint venture, agency or any type of
fiduciary relationship. Neither SGI nor Licensee shall have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other Party, without the prior consent of
the other Party to do so.

19.6 Affiliates. Each Party shall cause its respective Affiliates to comply
fully with the provisions of this Agreement to the extent such provisions
specifically relate to, or are intended to specifically relate to, such
Affiliates, as though such Affiliates were expressly named as joint obligors
hereunder.

19.7 Waiver. The waiver by either Party hereto of any right hereunder or the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

19.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

SEATTLE GENETICS, INC. By:   /s/ Clay B. Siegall Name:   Clay B. Siegall, Ph.D.
Title:   President & CEO

 

DAIICHI SANKYO CO., LTD. By:   /s/ Kazunori Hirokawa Name:   Kazunori Hirokawa,
MD, Ph.D. Title:   Executive Officer, Head of R&D Division

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-30-



--------------------------------------------------------------------------------

SCHEDULE A

RESEARCH PLAN

[***]

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE B

SGI PATENTS

[***]

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE C

SGI IN-LICENSES

[***]

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.